IN TI~[E SUPR.El\/lE COURT OF TI-[E STATE OF DELAWAR.E

ANTHONY CI-[EWNING and EDITH §

CI-[EWNING, § No. 203, 2015
§
Defendants Below- §
Appellants, §
§
v. §

§ Court Below-Superior Court
JPMORGAN CHASE BANK, NATIONAL § of the State of Delaware,
ASSOCIATION ASSIGNEE OF §
DEUTSCHE BANK NATIONAL TRUST § C.A. No. SN06L-0S-206
COMPANY F/K/A BANKER’S TRUST
COMPANY OF CALIFORNIA, N.A. AS
TRUSTEE,

Plaintiffs Bel0w-
Appellees.

€O>¢O'?¢O'>¢¢O'J¢O?UO'>

Submitted: January 7, 2016'

Decided: February l1, 2016

Corrected: February 1l, 2016
Before VALII~IURA, VAUGHN, and SEITZ., Justices.

0 R D E R
This ll"‘ day of February 2016, upon consideration of the parties’

briefs and the record on appeal, it appears to the Court that:

(l) The appellants, Anthony and Edith Chewning, filed this appeal

from an order of the Superior Court, dated April 23, 20l5, which denied

1 The case originally was submitted for decision on the basis of the briefs on

November 6, 2015. The necessary trial record, however, was not received until january
7, 2016.

their emergency motion to stay an eviction order. We find no merit to the
Chewnings’ appeal. Accordingly, we affirm the Superior Court’sjudgment.

(2) The record reflects that a mortgage foreclosure action was filed
against the Chewnings in 2006 for property they owned located at 406
Anderson Drive in Wilmington. Despite being served with a copy of the
complaint, the Chewnings failed to file an answer or otherwise respond. A
default judgment was entered against them on October 18, 2006.

(3) In 2007, the Chewnings filed a voluntary petition for
bankruptcy under Chapter 13 of the Bankruptcy Code. On October 29,
2007, the Bankruptcy Court granted Chase’s motion for relief from the
automatic bankruptcy stay to allow Chase to enforce its security interest in
406 Anderson Drive through foreclosure proceedings In May 2013, the
property was sold at a Sheriff" s Sale to Chase, as the high bidder. The sale
was confirmed by the Superior Court on June 21, 2013, On July 18, 2013,
the deed was transferred to Chase. Chase sought a writ of possession, which
the Superior Court issued, after notice to the Chewnings and a hearing, on
December 16, 2013, On April 10, 2015, the Chewnings were served with an
eviction notice. On April 20, 2015, the Chewnings filed a package of

incomprehensible documents in the Superior Court. The Superior Court

._g_»,§

treated the Chewnings’ documents as motion to stay the eviction, which it
denied on April 23, 2015. This appeal followed.

(4) Edith Chewning filed a one-page letter on July 24, 2015 , which
this Court deemed to be her opening brief on appeal. The document sets
forth no discemible argument contending that the Superior Court committed
any error denying the Chewnings’ attempt to stay their eviction from the
property. The gist of the document, broadly read, seems to contend that
Chase did not loan them lawful currency. The Chewnings also question the
Superior Court’s jurisdiction and suggest that they were denied their right to
a jury trial. To the extent that the Chewnings are now attempting to offer a
defense to the foreclosure action, they waived any such defenses by failing

to appear and file an answer to the complaint in 2006.2

(5) Although this Court allows pro se appellants some leeway in
meeting the briefing requirements of Supreme Court Rule 14, an opening
brief on appeal, at the very least, must assert an argument that is capable of

review.;'

The Chewnings’ one-page opening brief does not set forth any
argument claiming error in the Superior Court’s denial of their motion to
stay the eviction from the property, which was sold to Chase in 20l3.

2 See Quarles v. Citico)p Trzlst Bcmk, 2005 WL 535015, at *l (Del. Feb. 7, 2005).

3 ]n re Hall, 2005 WL 2473791, at *l (Del. Aug. 26, 2005); Yancey v. Nat ’I Trust C0.,
1998 WL 309819, at *l (Del. May l9, 1998).

NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.